DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by 5,947,738 to Muehle et al. (Muehle).
Muehle discloses the claimed invention including a barrel 56, e.g., Figs. 1-5, a magazine configured to store pellets 84, 96 (see explanation below), and a nozzle 90, the barrel comprising a pellet ejection mechanism 94 (see explanation below) configured to eject a single pellet of the pellets stored in the magazine at a time (84 being ejected in, e.g., Fig. 4), wherein ejection for the single pellet simulates ejection of a casing/shell (as shown).
This first explanation includes two parts: one for the magazine and one for the pellet(s).
With respect to a magazine, Muehle discloses that “casing ejector 94 ejects the nonlethal round 84 and a new cartridge 96 slides into place,” col. 4, lines 44-46 (e.g., 4:44-46).  Given that Fig. 4 clearly shows cartridge 96 not within the barrel, such must be stored somewhere prior to sliding into place in the barrel.  Thus, a magazine, i.e., a container for storing such cartridges, likely inheres.  This is further supported by Muehle disclosing use of the disclosed weapon for 
With respect to pellets, Applicant discloses that “The terms “round,” “cartridge” and “pellet,” and their derivatives, are used interchangeably herein,” ¶ [005].  Thus, a pellet, as recited, can also be broadly yet reasonably construed as a round, a cartridge or any other similar descriptor.  Muehle discloses “a nonlethal round 84,” 4:3.  Thus, Muehle fairly anticipates this feature.  Alternatively, or to bolster the previous assertion, it has been held that the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  See MPEP § 2131.  Thus, whether Muehle uses identical terminology for, perhaps, a different kind of element altogether is immaterial, but particularly in view of Applicant’s disclosure.
With respect to the barrel comprising a pellet ejection mechanism, Figs. 1-5 of Muehle clearly show the internal bore of barrel 56, while not showing its exterior.  Muehle also clearly shows casing ejector 94 extending right up to the internal bore, which permits another broad yet reasonable interpretation that such is a part of the barrel, since it must extend through the exterior of the barrel to reach the internal bore.  This suffices to be part of the barrel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and are rejected under 35 U.S.C. 103 as being unpatentable over Muehle in view of US 2012/0317856 to Burke et al. (Burke).
Re: claim 2, Muehle discloses the claimed invention as applied above and further discloses an ejection port, albeit implicitly in view of the disclosure of ejecting cartridge 84.  Such an ejection port meets the definition of a tunnel, i.e., a passageway through an object.  Here, the object would be the slide or exterior portion of the weapon shown.  However, Muehle fails to disclose such being a curved tunnel.
Burke discloses converting Glock® firearms from 9 mm, .40 and .45 calibers to fire .22 caliber rounds, ¶ [0006].  Figure 1 clearly shows such a pistol including an ejection port (wherein extractor 180 is shown), which ejection port clearly includes rounded corners.  See, also, e.g., Figs. 4, 4A, and 6.  Such rounded corners are normal for such weapons since a cutting tool has to machine out the metal to form the port and since such cutting tools normally rotate.  Another reason for such rounding is that a rounded internal corner relieves stresses, whereas a ninety-degree internal corner in metal would be prone to cracking.  Such rounded corners in conjunction with the ejection port suffice to meet a curved tunnel, broadly yet reasonably.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Muehle, if not inherent therein, as taught by Burke to include rounded corners, since such are normal to the manufacturing method and since such relieve stresses in the material better than a ninety-degree corner.
One rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
KSR Int'l. Co. v. Teleflex lnc., 127 S.Ct. 1742 (2007).
A third rationale: When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (citing U.S. v. Adams, 383 US 36, 50-51 (1966)).
In view of the above, rounding corners of an ejection port would yield only predictable results and/or would be obvious to try, given their ubiquity in the firearm art.
Re: claim 3, Muehle in view of Burke fairly meet the curved tunnel being curved so as to eject a fired pellet (round) in a direction and/or manner that simulates a firearm shell/casing.
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The previous example of an allowable claim is still considered allowable over the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
19-Mar-22